EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT, dated as of January 1, 2013 (the “Effective Date”),
between Bruce Beaty (“Executive”), an individual residing at 40 Patterson
Avenue, Greenwich, CT 06830 and Blue Ridge Real Estate Company and Big Boulder
Corporation of P. O. Box 707, Blakeslee, Pennsylvania  18610 (the “Companies”).




W I T N E S S E T H :




WHEREAS, the Companies wishes to employ Executive and Executive wishes to be
employed by the Companies, on the terms and conditions set forth herein; and




NOW, THEREFORE, in consideration of the foregoing and the provisions contained
herein, Executive and the Companies hereby agree as follows:




1.

Employment.  Subject to the terms and conditions of this Employment Agreement,
Executive will be employed by the Companies in the position of President for a
one-year period commencing as of the Effective Date and extending until December
31, 2013 (the “Initial Term”), unless Executive’s employment is terminated
earlier pursuant to Section 4 of this Employment Agreement.  Thereafter, the
Executive's employment shall continue on an "at will" basis after the expiration
of the Initial Term on the same economic terms as provided during the Initial
Term unless the Companies and Executive agree otherwise in writing.  The Initial
Term of this Employment Agreement is hereinafter referred to as the “Employment
Period.”




2.

Duties.




a.

During the Employment Period, Executive will perform such duties and fulfill
such assignments as may be assigned to Executive by the Board of Directors
(“Board”) or their designee.  Executive will perform his duties faithfully,
diligently and competently to the best of his ability.  Executive will perform
substantially all of his duties from his residential office in Greenwich, CT,
except, where required, that he occasionally attends meetings in person at the
Companies’ headquarters, New York City or as otherwise directed.




b.

During the Employment Period, Executive will devote a majority of the
Executive’s business time, energy, attention and skill to the performance of
Executive’s duties and to the promotion and advancement of the Companies’
business and interests.  Notwithstanding the foregoing, Executive may invest in
any business, provided that (a) the investment is passive, (i.e., Executive is
not required to, and in fact does not, provide any services on behalf of such
business) and (b) the business invested in is not competitive with any aspect of
the Companies or any of their Affiliates (as defined in Section 2(b)(ii) below)
as determined by the Board in their sole discretion, except that the limitation
imposed by this clause (b) shall not apply to passive investment in the
securities of a publicly traded company as long as Executive does not own at any
time three percent (3%) or more of any class of the securities of such company.




c.

For purposes of this Employment Agreement “Affiliate” shall be defined as any
natural person, firm, partnership, association, corporation, company, limited
liability company, trust, business trust, governmental authority or other entity
(“Person”) that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.





Page 1 of 5







--------------------------------------------------------------------------------




3.

Compensation.  



a.

Salary.  The Companies will pay a salary to Executive at the rate of $10,833.33
per month ($130,000 per annum), payable in accordance with the regular payroll
practices for salaried employees of the Companies.



b.

Bonus.  Executive will be paid a bonus of not less than $35,000 in a single sum
on January 2, 2014 provided that he remains in continuous employment with the
Companies through December 31, 2013 or is involuntarily terminated without
“Cause” or terminates for “Good Reason” (as such terms are respectively defined
herein) prior to such date.



c.

Benefit Plans.  Executive will be eligible for participation in the Companies’
401(k) plan, if any, provided by the Companies to their employees on the same
terms and conditions as offered to other employees.



d.

Expenses.  The Companies will reimburse Executive for reasonable expenses
incurred by Executive in performance of Executive’s duties under this Employment
Agreement in accordance with the Companies’ policies with respect to
reimbursement of such expenses and the documentation required therefore
including but not limited to travel expenses from his home, meals away from his
home and overnight lodging.  Travel by automobile will be reimbursed at the rate
in effect from time to time during the Employment Period as published by the
Internal Revenue Service.  



e.

Healthcare Expenses.  The Companies will reimburse Executive for the health care
costs incurred under his existing personal health insurance policy (family
coverage), such reimbursement to be made on an after-tax basis during the
Employment Period.  Executive has provided the Companies with information
pertaining to his current health insurance policy (including the applicable
premium charges) and will promptly notify the Companies of any change (if any)
to such coverage or premium charges which may occur during the Employment
Period.  



4.

Termination of Employment Period.  Executive’s employment with the Companies may
be terminated in the manner, for the reasons and with the consequences provided
for in this Section 4:



a.

Expiration of the Employment Period.  Executive’s employment with the Companies
shall terminate upon the expiration of the Employment Period unless extended by
agreement of the parties hereto.  If Executive's employment with the Companies
is not extended beyond the Employment Period, such termination shall not
constitute a termination "for any other reason" as described in Section 4.e.
hereof.



b.

Termination for Cause.  The Companies may at any time terminate Executive’s
employment for Cause.  For purposes of this Employment Agreement, “Cause” means
the occurrence of any of the following:



i.

A willful and material breach of any provision of this Agreement and/or the
continued failure of Executive to perform substantially Executive's duties with
the Companies (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations); provided, however,
that the Companies must first deliver to the Executive a written demand for
substantial





Page 2 of 5







--------------------------------------------------------------------------------

performance which specifically identifies the manner in which the Companies
believes that the Executive has not substantially performed Executive's duties
and allow the Executive a period of no less than thirty (30) days thereafter
within which to correct any such failure to substantially perform Executive’s
duties;



ii.

Executive engages in any act involving dishonesty, disloyalty, fraud or material
misrepresentation adversely affecting the Companies or any of their Affiliates;



iii.

Executive is convicted of a felony or crime;



iv.

Executive performs Executive’s duties under this Employment Agreement with gross
negligence;



v.

Executive engages in any action involving willful misconduct adversely affecting
the Companies or any of their Affiliates; or



vi.

Executive fails to follow the lawful instructions of the Board or their
designees after written notice thereof.



c.

Termination Upon Death.  Executive’s employment with the Companies shall
automatically terminate upon Executive’s death.



d.

Termination of Employment by Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, if not cured by the Companies within thirty
(30) days from receipt of written notice from Executive, the occurrence of any
of the following events, which notice is to be given within thirty (30) days of
its occurrence:



i.

a diminution or reduction in the Executive’s position, or authority, excluding
for this purpose an isolated, insubstantial action not taken in bad faith which
is remedied by the Companies promptly;



ii.

a reduction by the Companies in Executive's Base Salary as in effect at that
time ;



iii.

the Companies' requiring Executive, without his/her consent, to render
substantially all of his services other than from his residence location; or



e.

Termination For Any Other Reason.  If, for any reason other than as specified in
Sections 4(a) through (d) above, either party wishes to terminate Executive’s
employment, that party may do so by providing the other party with at least
three (3) months notice prior to the Date of Termination of Executive’s
employment.  The Date of Termination shall be the date upon which any
termination of the employment of Executive shall be effective.  In lieu of all
or a portion of such three-month notice period, the Companies may elect to
terminate Executive and pay Executive his salary for the portion of the notice
period for which he is no longer employed.



f.

During any notice period provided for in this Section 4, Executive shall
continue to render his normal and usual services consistent with this Employment
Agreement, unless the rendition of such services during such period is reduced
or excused entirely by the Companies, in their sole discretion and in writing,
in which case Executive will continue to receive his normal salary and benefits
up to the Date of Termination.





Page 3 of 5







--------------------------------------------------------------------------------





5.

Notices.  All notices or communications hereunder shall be in writing, addressed
as follows:


To the Companies:

Blue Ridge Real Estate Company and

Big Boulder Corporation

P. O. Box 707

Blakeslee, PA  18610

Facsimile:  (570) 443-8414

Attention:  Frederick N. Kurz, Jr.




To Executive:

Bruce Beaty

40 Patterson Avenue

Greenwich, CT  06830




All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Employment Agreement
shall be in writing and shall be (a) delivered personally, (b) mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile transmission, provided that the original copy thereof also is sent by
prepaid, first-class certified or registered mail.  All notices shall be deemed
effective and given upon confirmation of delivery or receipt or refusal of
receipt.  Either party may change the address provided for the party above by
giving notice to the other party in the manner prescribed in this Section.



6.

Waiver, Amendments.  No discharge of this Employment Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the discharge or waiver is
sought.  Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party granting such waiver in any other respect or at any other time.
 Neither the waiver by any of the parties hereto of a breach of or a default
under any of the provisions of this Employment Agreement, nor the failure by any
of the parties, on one or more occasions, to enforce any of the provisions of
this Employment Agreement, nor the failure by any of the parties, on one or more
occasions, to enforce any of the provisions of this Employment Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.  No amendment to the Employment
Agreement shall be valid or binding unless set forth in writing and duly
executed by all the parties hereto.



7.

Parties in Interest.  The rights, remedies and obligations of Companies under
this Employment Agreement shall be binding on the successors, assigns and
transferees of Companies.  The obligations of Executive under this Employment
Agreement shall be binding on his heirs, executors and legal representatives.
 Executive shall not have the right to assign, transfer or otherwise dispose of
his right, title and interest in and to any part of this Employment Agreement or
to assign the burdens hereof.



8.

Confidentiality.  Executive agrees to be bound by and subject to the Companies'
general confidentiality policy as in effect from time to time and communicated
to the Companies' employees.  



9.

Withholding of Taxes.  The Companies shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes required to be withheld.





Page 4 of 5







--------------------------------------------------------------------------------





10.

Binding on Successors.  This Agreement shall be binding upon and inure to the
benefit of the Companies, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  The Companies shall cause
any successor to all or substantially all of their assets or business to assume
this Agreement.



11.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



12.

Governing Law.  This Employment Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Pennsylvania without giving effect to the conflict of laws rules
thereof.



13.

Headings.  The headings contained in this Employment Agreement are for purposes
of convenience only and shall not affect the meaning or interpretation of this
Employment Agreement.



14.

Severability.  If any provision of this Employment Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstances, or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to any extent whatsoever.  If
the scope of any provision contained in this Employment Agreement is too broad
to permit enforcement of the provision to its full extent, then the provision
shall be enforced to the maximum extent permitted by law, and Executive agrees
that such scope shall be judicially modified accordingly in any proceeding
brought to enforce this Employment Agreement.



15.

Recitals.  The recitals to this Employment Agreement are hereby deemed
incorporated into and made part of this Employment Agreement.



16.

Counterparts.  This employment Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.



17.

Entire Agreement.  This Employment Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective on the date and year first above written.

BLUE RIDGE REAL ESTATE COMPANY AND
BIG BOULDER CORPORATION



By:

/s/ Frederick N. Kurz, Jr.                 11/21/12

FREDERICK N. KURZ, JR.            Date signed

Chairman of the Board of Directors







/s/ Bruce Beaty                                    11/21/12
            BRUCE BEATY                                Date signed





Page 5 of 5





